 



EXHIBIT 10.1
2006 INCENTIVE COMPENSATION PLAN
PURPOSE: The purpose of the Incentive Compensation Plan is to attract, motivate
and retain qualified officers and employees to maximize Company performance
against pre-defined operating objectives.
BACKGROUND: The Incentive Compensation Plan is a core component of the overall
compensation package for the Company’s non-commissioned officers and
non-commissioned, full-time employees selected to participate in the Plan by the
Compensation Committee. The program affords the officers and employees the
opportunity to be financially rewarded based on actual results and affords the
Company cash conservation when business objectives are not achieved.
PLAN SUMMARY: Non-commissioned officers and non-commissioned, full-time
employees selected to participate in the Plan by the Compensation Committee, in
good standing with the Company, (“Eligible Participants”) participate in the
Incentive Compensation Plan. Potential incentive compensation under the Plan is
based on each participant’s position, salary level, individual performance
against objectives and Company performance against pre-defined objectives.
Eighty percent of actual incentive compensation is paid quarterly based on
year-to-date net revenues and net income results versus the Plan targets. Of
this 80%, one-half is based on the Company’s performance against year-to-date
net revenues targets and the other one-half is based on the Company’s
performance against year-to-date net income targets. The remaining 20% is paid
after the end of the fiscal year based on performance against individual and
Company objectives.
PLAN DETAIL:
          PART A: Eligible Participants participate in Part A of the Plan.
Part A represents 80% of the incentive compensation potential for participants.
The basis for incentive compensation for Part A is the Company’s year-to-date
results versus the net revenues and net income targets evaluated quarterly. In
the event that year-to-date performance versus the net revenues and net income
targets are both <85%, no payment is made under Part A of the Plan. Actual
payment, if any, is made in the month following the completion of each fiscal
quarter after review of the results by the Compensation Committee, except for
payment relating to net revenues and net income >100% of targets. Over
achievement, if any, is measured based on the combined net revenue and net
income performance and paid after the close of the fiscal year after review of
the results by the Compensation Committee, but no later than March 14, 2007.
          PART B. Eligible Participants participate in Part B of the Plan.
Part B represents the remaining 20% of the incentive compensation potential for
the participants. The basis for incentive compensation for Part B is the
individual’s performance in relation to their achievement of individual and
Company objectives. Measurement, and actual payment, if any, is made after the
close of the fiscal year after review of the results by the Compensation
Committee, but no later than March 14, 2007.
Note: New officers and employees will be considered for participation at the
discretion of the CEO, for non-executive officers, and/or the Compensation
Committee. Payments, if any, will be on a pro-rata basis.

 



--------------------------------------------------------------------------------



 



INCENTIVE COMPENSATION PAYMENT CALCULATIONS
PART A: QUARTERLY PAYMENT
(% TO YTD NET REVENUES TARGET             X             FACTOR     
       X             SALARY             X            RATE             X    .1) +
(% TO YTD NET INCOME TARGET    X             FACTOR             X        
    SALARY             X             RATE            X    .1)
FACTOR DETERMINATION:

        % TO NET REVENUES/NET INCOME TARGET   FACTOR
< 85%
  0
85% to 90%
  .5
90% to 95%
  .75
95% to 98%
  .9
98% to 102%
  1.0
102% to 105%
  1.05
105% to 110%
  1.15
>110%
  1.25

Note: Any amount earned for overachievement of the net revenues and/or net
income targets in accordance with Part A is paid after the end of the fiscal
year only.
PART B: YEAR-END PAYMENT
% GOALS    X    SALARY    X    RATE    X    % NET REVENUES TARGET    X % NET
INCOME TARGET   X    .2
Note: The CEO, for non-executive officers, and/or the Compensation Committee
reserve the right to adjust actual incentive compensation paid to individuals
under Part B. Adjustments upward will most commonly be made for, but not be
limited to, significant contributions not reflected in the individual’s goals
and changes in an individual’s roles and responsibilities. Downward adjustments
will most commonly be made for, but not limited to, failures to perform one’s
general responsibilities.
For purposes of Plan A and Plan B, net income will exclude any expense for
Incentive Compensation Plan overachievement payments and any adjustments to the
Company’s deferred tax asset valuation allowance, and the Compensation Committee
may, in its discretion, adjust net income to eliminate the impact, if any, of
other unusual or non-recurring charges and benefits (such as from sales of
assets, acquisitions or non-cash write-downs of assets).

2



--------------------------------------------------------------------------------



 



INCENTIVE COMPENSATION PLAN ADMINISTRATION GUIDELINES

•   This Plan shall be administered by the Company’s Compensation Committee,
which is authorized to interpret this Plan, to make, amend and rescind rules and
regulations relating to this Plan, to make awards under this Plan, and to make
all other determinations under this Plan necessary or advisable for its
administration.   •   All determinations, interpretations and constructions made
by the Compensation Committee shall be final and conclusive.   •   The
Compensation Committee reserves the right to pay bonuses to participants beyond
those, if any, called for by the Plan, less than those called for by the Plan,
or to defer payment of bonuses based on the Company’s cash position at the time
of the planned payout, provided that the payments shall be made on or before
March 14, 2007.   •   Rights under this Plan may not be transferred, assigned or
pledged.   •   Nothing in this Plan confers any participant any right to
continued employment and does not interfere with the Company’s right to
terminate an employee’s employment.   •   Net revenues and net income will be as
reported in the Company’s Form 10-Q and 10-K, except net income will exclude any
expense for Incentive Compensation Plan overachievement payments and any
adjustments to the Company’s deferred tax asset valuation allowance, and the
Compensation Committee may, in its discretion, adjust net income to eliminate
the impact, if any, of other unusual or non-recurring charges and benefits (such
as from sales of assets, acquisitions or non-cash write-downs of assets).   •  
An officer, or employee, must be a full-time employee in good standing at the
time of actual payment in order to receive any payment under the Plan. No
payment will be made to any person who leaves the full-time employ of the
Company before the payment date. No payment will be made to any person who is
subject to a formal, written performance action plan.   •   Any over achievement
payment earned due to actual net revenues or net income exceeding net revenues
or net income targets will be paid after the end of the fiscal year based on
final year-end net revenues or net income results versus the net revenues or net
income targets.   •   Officer, or employee, participation in this Plan will be
suspended during periods of personal time off days beyond the allowable amount,
long-term disability periods, or any other extended leave of absence. Actual
payment reductions and/or discontinuation of participation in the program for
the remainder of the fiscal year will be at the discretion of the CEO, for
non-executive officers, and/or the Compensation Committee.   •   Earned payments
under Part A, except for payments relating to over achievement, are intended to
be paid after the close of each fiscal quarter based on year-to-date performance
versus the net revenues and net income targets. Payments under Part B, and any
over achievement relating to Part A, shall be paid after the close of the fiscal
year. In either case, actual payment will be made as soon as practicable after
net revenues and net income are

3



--------------------------------------------------------------------------------



 



    determined and after review of the results by the Compensation Committee,
but no later than March 14, 2007.   •   Payments under Part A will be made for
“catching up” on a year-to-date basis. For example, if the Company finishes the
first quarter below the net revenues and/or net income targets, participants can
recoup their full first quarter bonus not earned at the conclusion of the first
quarter by “catching up” by the end of the second quarter.

 

4